



WARRANT NO. MLG-2005-XXX

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.

MAGIC LANTERN GROUP, INC.

COMMON STOCK PURCHASE WARRANT

Expires 5:00 p.m. Eastern Time January 4, 2010

XXX,000 shares

Original Issue Date: January 4, 2005

THIS CERTIFIES THAT, FOR VALUE RECEIVED, ____________________. or its registered
assigns (“Holder”) is entitled to purchase, on the terms and conditions
hereinafter set forth, at any time or from time to time from the date hereof
until 5:00 p.m., Eastern Time, on the fifth anniversary of the Original Issue
Date set forth above, or if such date is not a day on which the Company (as
hereinafter defined) is open for business, then the next succeeding day on which
the Company is open for business (such date is the “Expiration Date”), but not
thereafter, to purchase up to _______________ THOUSAND (XXX,000) shares of the
common stock, $.01 par value (the “Common Stock”), of Magic Lantern Group, Inc.,
a New York corporation (the “Company”), at $.40 per share (the “Exercise
Price”), such number of shares and Exercise Price being subject to adjustment
upon the occurrence of the contingencies set forth in this Warrant.  Each share
of Common Stock as to which this Warrant is exercisable is a “Warrant Share” and
all such shares are collectively referred to as the “Warrant Shares.” 

Section 1.

Exercise of Warrant; Conversion of Warrant. 




(a)

This Warrant may, at the option of Holder, be exercised in whole or in part from
time to time by delivery to the Company at its principal office, Attention:
President, on or before 5:00 p.m., Eastern Time, on the Expiration Date, (i) a
written notice of such Holder's election to exercise this Warrant (the “Exercise
Notice”), which notice may be in the form of the Notice of Exercise attached
hereto, properly executed and completed by Holder or an authorized officer
thereof, (ii) a check payable to the order of the Company, in an amount equal to
the product of the Exercise Price multiplied by the number of Warrant Shares
specified in the Exercise Notice, and (iii) this Warrant (the items specified in
(i), (ii), and (iii) are collectively the “Exercise Materials”). 




(b)

As promptly as practicable, and in any event within five (5) business days after
its receipt of the Exercise Materials, Company shall execute or cause to be
executed and delivered to Holder a certificate or certificates representing the
number of Warrant Shares specified in the Exercise Notice, together with cash in
lieu of any fraction of a share, and if this Warrant is partially exercised, a
new warrant on the same terms for the unexercised balance of the Warrant Shares.
 The stock certificate or certificates shall be registered in the name of Holder
or such other name or names as shall be designated in the Exercise Notice.  The
date on which the Warrant shall be deemed to have been exercised (the “Effective
Date”), and the date the person in whose name any certificate evidencing the
Common Stock issued upon the exercise hereof is issued shall be deemed to have
be come the holder of record of such shares, shall be the date the Company
receives the Exercise Materials, irrespective of the date of delivery of a
certificate or certificates evidencing the Common Stock issued upon the exercise
or conversion hereof, provided, however, that if the Exercise Materials are
received by the Company on a date on which the stock transfer books of the
Company are closed, the Effective Date shall be the next succeeding date on
which the stock transfer books are open.  All shares of Common Stock issued upon
the exercise or conversion of this Warrant will, upon issuance, be fully paid
and nonassessable and free from all taxes, liens, and charges with respect
thereto.


--------------------------------------------------------------------------------



Section 2.2.

Adjustments to Warrant Shares.  

The number of Warrant Shares issuable upon the exercise hereof shall be subject
to adjustment as follows:

(a)

In the event the Company is a party to a consolidation, share exchange, or
merger, or the sale of all or substantially all of the assets of the Company to,
any person, or in the case of any consolidation or merger of another corporation
into the Company in which the Company is the surviving corporation, and in which
there is a reclassification or change of the shares of Common Stock of the
Company, this Warrant shall after such consolidation, share exchange, merger, or
sale be exercisable for the kind and number of securities or amount and kind of
property of the Company or the corporation or other entity resulting from such
share exchange, merger, or consolidation, or to which such sale shall be made,
as the case may be (the “Successor Company”), to which a holder of the number of
shares of Common Stock deliverable upon the exercise (immediately prior to th e
time of such consolidation, share exchange, merger, or sale) of this Warrant
would have been entitled upon such consolidation, share exchange, merger, or
sale; and in any such case appropriate adjustments shall be made in the
application of the provisions set forth herein with respect to the rights and
interests of Holder, such that the provisions set forth herein shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to the number and kind of securities or the type and amount of property
thereafter deliverable upon the exercise of this Warrant.  The above provisions
shall similarly apply to successive consolidations, share exchanges, mergers,
and sales.  Any adjustment required by this Section 2 (a) because of a
consolidation, share exchange, merger, or sale shall be set forth in an
undertaking delivered to Holder and executed by the Successor Company which
provides that Holder shall have the right to exercise this Warrant for the kind
and number of secu rities or amount and kind of property of the Successor
Company or to which the holder of a number of shares of Common Stock deliverable
upon exercise (immediately prior to the time of such consolidation, share
exchange, merger, or sale) of this Warrant would have been entitled upon such
consolidation, share exchange, merger, or sale.  Such undertaking shall also
provide for future adjustments to the number of Warrant Shares and the Exercise
Price in accordance with the provisions set forth in Section 2 hereof.


2

--------------------------------------------------------------------------------



(b)

In the event the Company should at any time, or from time to time after the
Original Issue Date, fix a record date for the effectuation of a stock split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock, or securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon exercise or
exercise thereof), then, as of such record date (or the date of such dividend,
distribution, split, or subdivisio n if no record date is fixed), the number of
Warrant Shares issuable upon the exercise hereof shall be proportionately
increased and the Exercise Price shall be appropriately decreased by the same
proportion as the increase in the number of outstanding Common Stock Equivalents
of the Company resulting from the dividend, distribution, split, or subdivision.
 Notwithstanding the preceding sentence, no adjustment shall be made to decrease
the Exercise Price below $.01 per Share.

(c)

In the event the Company should at any time or from time to time after the
Original Issue Date, fix a record date for the effectuation of a reverse stock
split, or a transaction having a similar effect on the number of outstanding
shares of Common Stock of the Company, then, as of such record date (or the date
of such reverse stock split or similar transaction if no record date is fixed),
the number of Warrant Shares issuable upon the exercise hereof shall be
proportionately decreased and the Exercise Price shall be appropriately
increased by the same proportion as the decrease of the number of outstanding
Common Stock Equivalents resulting from the reverse stock split or similar
transaction.

(d)

In the event the Company should at any time or from time to time after the
Original Issue Date, fix a record date for a reclassification of its Common
Stock, then, as of such record date (or the date of the reclassification if no
record date is set), this Warrant shall thereafter be convertible into such
number and kind of securities as would have been issuable as the result of such
reclassification to a holder of a number of shares of Common Stock equal to the
number of Warrant Shares issuable upon exercise of this Warrant immediately
prior to such reclassification, and the Exercise Price shall be unchanged.

(e)

The Company will not, by amendment of its Certificate of Incorporation or
through reorganization, consolidation, merger, dissolution, issue, or sale of
securities, sale of assets or any other voluntary action, void or seek to avoid
the observance or performance of any of the terms of the Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate in order to
protect the rights of Holder against dilution or other impairment.  Without
limiting the generality of the foregoing, the Company (x) will not create a par
value of any share of stock receivable upon the exercise of the Warrant above
the amount payable therefor upon such exercise, and (y) will take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares upon the exercise of the
Warrant.

(f)

When any adjustment is required to be made in the number or kind of shares
purchasable upon exercise of the Warrant, or in the Exercise Price, the Company
shall promptly notify Holder of such event and of the number of shares of Common
Stock or other securities or property thereafter purchasable upon exercise of
the Warrants and of the Exercise Price, together with the computation resulting
in such adjustment.

(g)

The Company covenants and agrees that all Warrant Shares which may be issued
will, upon issuance, be validly issued, fully paid, and non-assessable.  The
Company further covenants and agrees that the Company will at all times have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the Warrant in full.  


3

--------------------------------------------------------------------------------



Section  3.

 No Stockholder Rights.  

This Warrant shall not entitle Holder hereof to any voting rights or other
rights as a stockholder of the Company.

Section 4.

Transfer of Securities.

            (a)

This Warrant and the Warrant Shares and any shares of capital stock received in
respect thereof, whether by reason of a stock split or share reclassification
thereof, a stock dividend thereon, or otherwise, shall not be transferable
except upon compliance with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities laws with respect
to the transfer of such securities.  The Holder, by acceptance of this Warrant,
agrees to be bound by the provisions of Section 4 hereof and to indemnify and
hold harmless the Company against any loss or liability arising from the
disposition of this Warrant or the Warrant Shares issuable upon exercise hereof
or any interest in either thereof in violation of the provisions of this
Warrant.

            (b)

Each certificate for the Warrant Shares and any shares of capital stock received
in respect thereof, whether by reason of a stock split or share reclassification
thereof, a stock dividend thereon or otherwise, and each certificate for any
such securities issued to subsequent transferees of any such certificate shall
(unless otherwise permitted by the provisions hereof) be stamped or otherwise
imprinted with a legend in substantially the following form:

“NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”

Section 5.




Registration.  

All Warrant Shares are subject to the rights and privileges granted pursuant to
that certain Sales Agency Agreement dated as of August 24, 2004 by and between
First Montauk Securities Corp. and the Company.

Section 6.

Miscellaneous.   

(a)

The terms of this Warrant shall be binding upon and shall inure to the benefit
of any successors or permitted assigns of the Company and Holder.

(b)

Except as otherwise provided herein, this Warrant and all rights hereunder are
transferable by the registered holder hereof in person or by duly authorized
attorney on the books of the Company upon surrender of this Warrant, properly
endorsed, to the Company.  The Company may deem and treat the registered holder
of this Warrant at any time as the absolute owner hereof for all purposes and
shall not be affected by any notice to the contrary.

(c)

Notwithstanding any provision herein to the contrary, Holder may not exercise,
sell, transfer, or otherwise assign this Warrant unless the Company is provided
with an opinion of counsel satisfactory in form and substance to the Company, to
the effect that such exercise, sale, transfer, or assignment would not violate
the Securities Act or applicable state securities laws.


4

--------------------------------------------------------------------------------



(d)

This Warrant may be divided into separate warrants covering one share of Common
Stock or any whole multiple thereof, for the total number of shares of Common
Stock then subject to this Warrant at any time, or from time to time, upon the
request of the registered holder of this Warrant and the surrender of the same
to the Company for such purpose.  Such subdivided Warrants shall be issued
promptly by the Company following any such request and shall be of the same form
and tenor as this Warrant, except for any requested change in the name of the
registered holder stated herein.

 

(e)

Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Warrant must be in writing and will be deemed
to have been delivered (a) upon receipt, when delivered personally, (b) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested, (c) three (3) days after being sent by U.S.
certified mail, return receipt requested, or (d) one (1) day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  

If to Holder, to the registered address of Holder appearing on the books of the
Company.  Each party shall provide five (5) days prior written notice to the
other party of any change in address, which change shall not be effective until
actual receipt thereof

(f)

The corporate laws of the State of New York shall govern all issues concerning
the relative rights of the Company and its stockholders.  All other questions
concerning the construction, validity, enforcement and interpretation of this
Warrant shall be governed by the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
  Each party hereby irrevocably submits to the non-exclusive jurisdiction of the
state and federal courts sitting the City of New York, borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Warrant shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Warrant in that jurisdiction or the validity or enforceability
of any provisi on of this Warrant in any other jurisdiction.




[Signatures on the following page]


5

--------------------------------------------------------------------------------



signature page
to
MAGIC LANTERN GROUP, INC.

COMMON STOCK PURCHASE WARRANT

IN WITNESS WHEREOF, the Company, has caused this Warrant to be executed in its
name by its duly authorized officers under seal, and to be dated as of the date
first above written.




 

MAGIC LANTERN GROUP, INC.

    

By: ____________________________

 

Name:  Robert A. Goddard

 

Title:    President & CEO


6

--------------------------------------------------------------------------------



ASSIGNMENT

(To be Executed by the Registered Holder to effect a Transfer of the foregoing
Warrant)

FOR VALUE RECEIVED, the undersigned hereby sells, and assigns and transfers unto
___________________________________________________________________________ the
foregoing Warrant and the rights represented thereto to purchase shares of
Common Stock of MAGIC LANTERN GROUP, INC.

in accordance with terms and conditions thereof, and does hereby irrevocably
constitute and appoint ________________ Attorney to transfer the said Warrant on
the books of the Company, with full power of substitution.

Holder:

_________________________________

_________________________________

Address

Dated: __________________, 20__

In the presence of:

_______________________________


7

--------------------------------------------------------------------------------



EXERCISE OR CONVERSION NOTICE

[To be signed only upon exercise of Warrant]

To:

MAGIC LANTERN GROUP, INC.

The undersigned Holder of the attached Warrant hereby irrevocably elects to
exercise the Warrant for, and to purchase thereunder, _____ shares of Common
Stock of MAGIC LANTERN GROUP, INC., issuable upon exercise of said Warrant and
hereby surrenders said Warrant.

The undersigned herewith requests that the certificates for such shares be
issued in the name of, and delivered to the undersigned, whose address is
________________________________.




If electronic book entry transfer, complete the following:

Account Number:_________________________

Transaction Code Number:  _________________

Dated: ___________________

Holder:

____________________________________

____________________________________

By:__________________________________

  Name:

   Title:

NOTICE

The signature above must correspond to the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.


8

--------------------------------------------------------------------------------

